Citation Nr: 1454139	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include a disability manifested by stress and a psychosis.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a throat/cough disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral foot disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an ear disability, to include bilateral hearing loss.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disability.

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral leg disability.

9.  Entitlement to an effective date earlier than June 17, 2010, for the grant of service connection for degenerative joint disease of the lumbosacral spine.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1982 to November 1983.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In December 2013, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as his electronic Virtual VA and VBMS files.  Except for a transcript of the December 2013 Board hearing, the records included in the appellant's electronic VA claims files are duplicative of the information currently contained in the paper claims folder.  

The issues certified to the Board included whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for stress, a psychosis, a dissociative identity disorder, and an ear disability.  In light of the procedural history of this case, the evidence of record, and the appellant's contentions, the Board has recharacterized the issues on appeal more broadly for purposes of clarity and to ensure complete consideration of the claims.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed.Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  In light of the decision below to reopen these claims, no prejudice has resulted from the Board's action in this regard.  

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot disability and a skin disability; the issues of entitlement to service connection for a psychiatric disability, right and left ankle disabilities, and an ear disability, and the issue of entitlement to an effective date earlier than June 17, 2010, for the grant of service connection for degenerative joint disease of the lumbosacral spine, are addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).

A review of the record shows that, in the Introduction portion of a September 2000 decision, the Board noted that, in November 1998 and February 1999, the appellant had alleged clear and unmistakable error in a May 1993 rating decision denying service connection for a back disability, a skin disability, and a bilateral foot disability.  In its September 2000 decision, the Board noted that the RO had not yet considered these issues and referred them for initial consideration and appropriate action.  The record currently available to the Board contains no indication that the RO has addressed these matters as of yet.  Thus, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Additionally, at his December 2013 Board hearing, the appellant appeared to raise a claim of entitlement to service connection for tinnitus.  This issue has not been previously adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In an unappealed September 2000 decision, the Board denied service connection for a psychiatric disability, to include schizophrenia and a personality disorder.  

2.  In an unappealed February 2008 decision, the Board denied service connection for a psychiatric disability, to include a psychosis, a disability manifested by stress, and a personality disorder.  

3.  Evidence received since the last final February 2008 Board decision denying service connection for a psychiatric disability relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.

4.  In an unappealed September 2000 decision, the Board denied service connection for a left ankle disability.  

5.  In an October 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a left ankle disability.  Although the appellant was duly notified of the RO's decision and his appellate rights in an October 2005 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received in the following year.

6.  Evidence received since the final October 2005 rating decision denying service connection for a left ankle disability relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.

7.  In an April 1999 rating decision, the RO denied service connection for a throat/cough disability and a right ankle disability.  Although the appellant was notified of the RO's determination and his appellate rights in an April 1999 letter, he did not appeal nor was new and material evidence received in the following year.

8.  The evidence received since the final April 1999 rating decision denying service connection for a throat/cough is either cumulative of the evidence of record at the time of the April 1999 rating decision or does not raise a reasonable possibility of substantiating the claim of service connection for a throat/cough disorder.

9.  Evidence received since the final April 1999 rating decision denying service connection for a right ankle disability relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.

10.  In an unappealed September 2000 decision, the Board determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for an ear disability, to include chronic ear infections, and denied service connection for bilateral hearing loss.

11.  In an unappealed February 2008 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of entitlement service connection for bilateral hearing loss.  

12.  Evidence received since the final Board decisions denying service connection for an ear disability, to include hearing loss, relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.

13.  In an unappealed February 2008 decision, the Board denied service connection for a bilateral leg disability.  

14.  The evidence received since the final February 2008 Board decision denying service connection for a bilateral leg disability is either cumulative of the evidence of record at the time of the February 2008 Board decision or does not raise a reasonable possibility of substantiating the claim of service connection for a throat/cough disorder.


CONCLUSIONS OF LAW

1.  The September 2000 and February 2008 Board decisions denying service connection for a psychiatric disability are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2007).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a psychiatric disability. 38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The September 2000 Board decision denying service connection for a left ankle disability is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1100 (2000).

4.  The October 2005 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for a left ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

5.  New and material evidence has been received to reopen the claim of service connection for a left ankle disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  The April 1999 rating decision denying service connection for a throat/cough disorder and a right ankle disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

7.  New and material evidence has not been received to warrant reopening of the claim of service connection for a throat/cough disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

8.  New and material evidence has been received to warrant reopening of the claim of service connection for a right ankle disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

9.  The September 2000 Board decision determining that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for an ear disability is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1100 (2000).

10.  The February 2008 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2007).

11.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for an ear disability, to include bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

12.  The February 2008 Board decision denying service connection for a bilateral leg disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2007).

13.  New and material evidence has not been received to warrant reopening of the claim of service connection for a bilateral leg disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an August 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In addition to the notification letter discussed above, in December 2013, the appellant was afforded the opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony and questioning by the undersigned, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  The appellant has been duly notified of the records VA was unable to obtain.  Although the appellant was not afforded a VA medical examination in connection with his claims of service connection for a throat/cough disorder and bilateral leg disability, the Board finds that an examination is not required.  As set forth below, the Board has determined that new and material evidence has not been presented or secured with respect to these claims.  Thus, an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4) (2014).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain chronic diseases, including a psychosis and an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)..

Impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Analysis

Psychiatric disability

In pertinent part, the appellant's service treatment records show that, in May 1983, he was referred for psychological evaluation by his commander.  On mental status examination, the appellant was found to be alert and oriented times three.  His thoughts were connected and relevant, and there were no psychomotor manifestations present.  He exhibited an average IQ as well as personality traits of distrust and suspicion.  The appellant reported that he had difficulty adjusting to his military duties.  The diagnosis was an occupational problem.  Later that month, it was noted that the appellant had been permanently decertified from personnel reliability program duties based upon a diagnosis of passive-aggressive personality disorder.  The appellant's DD Form 214 shows that he was discharged due to a personality disorder which interfered with his military service.  

At the appellant's October 1983 service separation medical examination, he endorsed multiple complaints, including frequent trouble sleeping due to shift work.  He denied having or ever having had a psychosis, disturbances of consciousness, depression or excessive worry, and nervous trouble of any sort.  A psychiatric evaluation was normal.  

In November 1998, the appellant submitted a claim of service connection for a disability which he characterized as "schizophrenia (personality disorder)."  In a November 1998 rating decision, the RO denied service connection for a dissociative identity disorder, claimed as schizophrenia/personality disorder.  The appellant appealed the RO's determination.  

In an unappealed September 2000 decision, the Board denied service connection for a psychiatric disability, to include schizophrenia and a personality disorder.  In its decision, the Board found that schizophrenia was not shown in service or shown to be manifest to a compensable degree within one year following service.  The Board further found that the record contained no evidence that the appellant currently had schizophrenia.  The Board further found that, although the appellant had been diagnosed as having passive-aggressive personality disorder in service, service connection for a personality disorder could not be granted, as the condition was not a disease or injury within the meaning of applicable legislation providing compensation benefits.  

In January 2002, the appellant again submitted a claim of service connection for a psychiatric disability, claimed as psychosis and stress.  

In an unappealed February 2008 decision, the Board again denied service connection for a psychiatric disability, to include a psychosis and a disability manifested by stress.  The Board found that the record contained no evidence that a psychosis was present in service or manifest within one year after service, nor was there evidence that the appellant currently had a psychosis.  The Board further determined that a stress related disorder or any other psychiatric disability was not shown in service, nor did the record contain credible evidence of the existence of a current stress related disorder during service, within one year of active service, or currently.  Finally, the Board found that service connection for a personality disorder was not warranted, absent evidence of disability resulting from a mental disorder that was superimposed upon the appellant's personality disorder in service.

In this appeal, the appellant seeks to reopen his previously denied claims of service connection for a psychiatric disability.  The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final February 2008 Board decision denying service connection for a psychiatric disability.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

In that regard, additional records received in support of the appellant's claim include VA clinical records showing current notations of a psychiatric disorder, variously diagnosed, including an unspecified adjustment disorder (VA clinical record dated September 8, 2011), depression and a positive PTSD screen (VA clinical record dated September 16, 2011); rule out psychotic disorder, namely paranoid schizophrenia or delusional disorder (VA clinical record dated September 27, 2011); and  a history of PTSD (private clinical record of January 2011).  

Additionally, at his December 2013 Board hearing, the appellant testified that he had had developed psychiatric symptoms in service, including anger.  He further testified indicated that, since his separation from service, he had continued to experience these psychiatric symptoms.  The appellant also testified that he had been assaulted on multiple occasions during service and that his treatment providers had advised him that the stress of his military service, as well as the multiple in-service assaults, may have contributed to his current psychiatric condition.  

Given the prior bases for the denial of the appellant's claims of service connection for a psychiatric disability, the Board finds that the additional evidence received relates to an unestablished fact necessary to substantiate the claims, including evidence of a current psychiatric disability which may be associated with service.  Presuming the credibility of this additional evidence as required by Justus, the Board finds that it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108.

Although the evidence discussed above is adequate for the limited purposes of reopening the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


Left ankle disability

The appellant's service treatment records show that, in September 1983, he sought treatment after he twisted his left ankle while jogging.  The assessment was sprain, left ankle.  The appellant was given a profile and treated with physical therapy.  At his October 1983 service separation medical examination, the appellant's lower extremities were examined and determined to be normal.  

In pertinent part, post-service VA clinical records show that, in August 1992, the appellant was seen in connection with his complaints of bilateral ankle and foot pain.  He reported a history of multiple bilateral ankle sprains.  X-rays of the ankle and feet revealed no fractures.  A bone scan of the feet showed minimal hyperemia with superficial focal increased delayed activity medial left tarsal region compatible with degenerative joint disease.  

Based on this evidence, in a September 2000 decision, the Board denied service connection for a left ankle disability.  The Board found that, although the appellant was competent to state that he had injured his left ankle in service, and his service medical records substantiated such an injury, upon separation, clinical evaluation of his lower extremities was normal, and the record contained no competent evidence of a current diagnosis of a left ankle disorder, nor evidence of a nexus between a current left ankle disorder and service.  

In June 2004, the appellant requested reopening of his claim of service connection for a left ankle disability.  He submitted no evidence or argument in support of his request.  In an October 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a left ankle disability.  Although the appellant was notified of the RO's decision and his appellate rights in an October 2005 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received in the following year.  Neither the appellant nor his representative has contended otherwise.  Under these circumstances, the April 2005 rating decision is final and not subject to revision on the same factual basis.

In this appeal, the appellant seeks to reopen his claim of service connection for a left ankle disability.  Thus, the Board has reviewed the available record, with particular attention to the additional evidence received since the final October 2005 rating decision denying service connection for a left ankle disability.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

Specifically, the additional evidence received includes VA clinical records showing continued complaints of ankle pain (see e.g. VA clinical record dated September 8, 2011).  Additionally, at his December 2013 Board hearing, the appellant testified that, since spraining his left ankle in service, he had experienced continuous left ankle problems, including pain and popping.  He indicated that he was currently under treatment for problems with his left ankle.  

As described above, the additional evidence received includes the appellant's testimony regarding continuous left ankle symptoms since his in-service left ankle sprain, as well as his testimony that he remains under treatment for current left ankle problems.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, 3 Vet. App. at 513.  When presumed credible, the appellant's statements of continuity of symptomatology since the in-service injury suggest that there may be a nexus between service and a currently claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Given the basis for the prior denial, this is new and material evidence warranting reopening of the claim.  38 U.S.C.A. § 5108; Shade, 24 Vet. App. at 117-18.  

Although the evidence discussed above is adequate for the limited purposes of reopening the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


Throat/cough disorder

In pertinent part, the appellant's service treatment records show that, in July 1982, he was treated for a viral syndrome manifested by malaise, generalized weakness, and throat pain.  At his October 1983 service separation medical examination, the appellant relayed multiple complaints, including ear, nose and throat problems, which he indicated referred to frequent colds successfully treated with decongestants.  The appellant denied having or ever having had a chronic cough.  The appellant's throat and lungs were examined and determined to be normal.  

In March 1999, the appellant submitted a claim of service connection for a throat/cough disability.  He indicated that he had received VA treatment for his condition and asked the RO to obtain his records, but the RO undertook no efforts to obtain them.  

In an April 1999 rating decision, the RO determined that the appellant's in-service upper respiratory infection for which he had been treated had resolved without residual disability, as evidenced by the normal findings at service separation.  The RO further concluded that the record contained no evidence of a current throat/cough disability in the record reviewed.  Although the appellant was notified of the RO's determination and his appellate rights in an April 1999 letter, he did not appeal nor was new and material evidence received in the following year.

In this appeal, the appellant seeks to reopen his claim of service connection for a throat/cough disorder.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final April 1999 rating decision denying service connection for a throat/cough disorder.  After considering this additional evidence, the Board concludes that it is not new and material warranting reopening of the claim.

The additional evidence associated with the record since the April 1999 rating decision includes VA clinical records from the Long Beach VA Medical Center dated from November 1983 to May 1996.  These records show that the appellant was treated for an episode of tonsillitis in June 1992, but are negative for complaints or findings of a chronic throat/cough disorder.  Although these records were constructively before VA at the time of the April 1999 rating decision, they were not actually of record, nor were they considered.  Nonetheless, the Board finds that these records do not serve to reopen the claim, nor do they relate back to the original claim, as they are not relevant, lacking complaints or findings of a chronic throat/cough disorder.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "relevant records" are those that relate to the disability for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

More recent VA and private clinical records have also been associated with the record since the April 1999 rating decision.  These records, however, are similarly negative for complaints or findings of a chronic throat/cough disorder.  

For example, the recent private clinical records show that the appellant was seen in the emergency room in January 2011 for various complaints, including a headache, nausea, and dizziness.  At that time, however, the appellant specifically denied a sore throat and dysphagia, and the examiner found that there was no cough or shortness of breath.  An examination showed that the appellant's throat was normal, including his posterior pharynx and tonsils.  There was no stridor, trismus, vulvular edema, exudates, pharyngeal swelling, or asymmetry.  The appellant's mouth was also normal, and he was able to handle secretions.  Respiratory examination was also normal.  

In pertinent part, the additional recent VA clinical records show that, during a September 2011 clinic visit, the appellant's neck and lungs were examined and determined to be normal.  The appellant denied a history of lung disease, chest pain, and shortness of breath.  An examination showed that there was no cough or wheezing.  These records also show that the appellant was prescribed medication by mouth without limitation on swallowing.  

Given the bases for the prior denial of the claim, the Board finds that these additional VA and private clinical records do not provide a new factual basis for reopening, lacking evidence of a current throat/cough disability related to service.  Absent any indication of a current throat/cough disability, these records do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

Finally, the additional evidence associated with the record since the April 1999 rating decision denying service connection for a throat/cough disorder includes the appellant's December 2013 Board hearing testimony to the effect that he experiences problems with his throat, particularly an itching sensation, as if something was crawling in it.  Questions of credibility notwithstanding, the Board finds that the appellant's December 2013 hearing testimony is essentially cumulative and redundant of his contentions at the time of that prior final denial of the claim.  At that time, the appellant had similarly reported that he had a throat condition related to service.  As his recent testimony contains essentially the same contentions as those which were previously considered, it is not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).

In light of the above, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of service connection for a throat/cough disability.  The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right ankle disability

The appellant's service treatment records are negative for complaints or findings of a right ankle injury or disability.  As noted above, these records do show that, in September 1983, the appellant was seen after he twisted his left ankle while jogging.  The assessment was sprain, left ankle, and he was treated with physical therapy.  The Board observes that no complaints or abnormalities pertaining to the right ankle were noted at that time.  At his October 1983 service separation medical examination, the appellant's lower extremities were examined and determined to be normal.  

The post-service record on appeal includes VA clinical records showing that, in August 1992, the appellant sought treatment for bilateral foot and ankle pain.  He reported a history of multiple bilateral ankle sprains.  X-rays of the ankle and feet revealed no fractures.  A bone scan of the feet showed findings suggestive of medial left tarsal region degenerative joint disease, but was otherwise negative.  

In March 1999, the appellant submitted a claim of service connection for a right ankle disability.  He indicated that he had received VA treatment and asked the RO to obtain his records, but the RO undertook no efforts to obtain them.  

In an April 1999 rating decision, the RO denied service connection for a right ankle disability, finding that a right ankle disability was not shown in service nor did the record contain evidence of a current chronic right ankle disability subject to service connection.  Although the appellant was notified of the RO's determination and his appellate rights in an April 1999 letter, he did not appeal nor was new and material evidence received in the following year.

In this appeal, the appellant seeks to reopen his claim of service connection for a right ankle disability.  Again, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final April 1999 rating decision denying service connection for a right ankle disability.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.

The additional evidence associated with the record since the April 1999 rating decision includes the appellant's December 2013 Board hearing testimony to the effect that, during his period of active duty, he tripped while jogging and twisted his left ankle after it gave out.  He indicated that he injured his right ankle in that incident although he was not treated for it during service.  The appellant testified that he did seek treatment for his right ankle after service during one of his multiple periods of incarceration.  [The Board notes that the RO's efforts to obtain records of this treatment were unfortunately unsuccessful].  He further testified that his doctors had advised him that his current right ankle disability could be related to his injury in service.  

This evidence is certainly new, as the appellant now claims to have sustained an in-service right ankle injury.  The appellant's statements that his physicians have told him that his current right ankle problems could be related to that claimed in-service injury are also new.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, 3 Vet. App. at 513.  When presumed credible, the appellant's statements suggest that there may be a nexus between service and a currently claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Given the basis for the prior denial, this is new and material evidence warranting reopening of the claim.  38 U.S.C.A. § 5108; Shade, 24 Vet. App. at 117-18.  

Although the evidence discussed above is adequate for the limited purposes of reopening the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


Ear disability, to include hearing loss

At the appellant's June 1982 service enlistment medical examination, audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
0
0
0
5
0

In-service treatment records show that, in March 1983, he was treated for bilateral otitis media and otitis externa.  In September 1983, the appellant was treated for right otitis media and externa.  In October 1983, he was treated for a left ear infection.  Later that month, he complained that both ears were popping.  AN examination was normal, and the assessment was normal ears.  

At his October 1983 service separation medical examination, the appellant relayed multiple complaints, including ear, nose, and throat problems which he indicated referred to frequent colds successfully treated with decongestants.  He denied having or ever having had hearing loss.  The appellant's ears were examined and determined to be normal.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
0

In November 1983, the appellant submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including an ear infection.  In connection with his claim, the appellant was scheduled for a VA medical examination, but he failed to report.  

In a February 1984 letter, the RO advised the appellant that his claim for disability benefits had been denied, as he failed to report for a VA examination.  He was advised that no further action would be taken until he advised the RO he was available to appear for an examination, at which time his claim would be reconsidered.  

In November 1998, the appellant claimed entitlement to service connection for multiple additional disabilities, including hearing loss and otitis media.  

In an unappealed September 2000 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of service connection for an ear disorder, to include otitis media.  The RO noted that the evidence of record at the time of the February 1984 determination consisted of service treatment records showing treatment for otitis media and otitis externa, which resolved without residual disability as evidenced by the normal findings on examination of the appellant's ears at the October 1983 service separation medical examination.  The Board further noted that there was no evidence of a post-service ear disorder at the time of the February 1984 determination.  In its September 2000 decision, the Board concluded that the factual basis of the RO's February 1984 determination remained unchanged, as the clinical evidence added since that time not address any ear disorder, nor had the appellant identified any post-service evidence of an ear disorder or nexus between a current ear disorder and the ear infections in service.  

In its unappealed September 2000 decision, the Board also denied service connection for bilateral hearing loss, finding that the service treatment records did not show that the appellant had any hearing loss during service, nor did the record contain evidence of a current bilateral hearing loss disability nor competent evidence of a nexus between a current bilateral hearing loss disability and service.  The Board considered the appellant's allegations that he had a bilateral hearing loss disability related to his service, but found that he was not competent to render a such a medical opinion.

In January 2002, the appellant again requested service connection for bilateral hearing loss.  In a February 2008 decision, the Board determined that new and material evidence had not been received to reopen the claim, noting that the appellant had failed to reply to VA's requests for information about any hearing loss treatment he may have had.  

In this appeal, the appellant seeks to reopen his claim of service connection for an ear condition, to include bilateral hearing loss.  The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final February 2008 Board decision denying service connection for an ear disorder, including hearing loss.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

The additional evidence includes VA and private clinical records, all of which are entirely negative for complaints or findings of a chronic ear disability, to include chronic otitis media or externa and hearing loss.  Thus, the Board finds that the additional clinical evidence associated with the record since the final February 2008 decision is not new and material as it does not provide a new factual basis for reopening the claim.  

The additional evidence associated with the record since the February 2008 Board decision also includes the appellant's December 2013 Board hearing testimony to the effect that he developed difficulty hearing as well as ringing in his ears in service while working on the flight line.  He testified that he had continued to experience such symptoms since that time.  The appellant further testified that his treatment provider had advised him that his symptoms could be due to exposure to loud noise.  The appellant indicated that but for some noise exposure from driving a truck, he had had no post-service noise exposure.  Rather, his primary noise exposure had been on the flight line.  

Given the basis for the prior denial of the claim, and presuming the credibility of the appellant's December 2013 hearing testimony, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for an ear disability, to include hearing loss, i.e. evidence of a possible link between current hearing loss symptomatology and service, and raises a reasonable possibility of substantiating the claim.  See Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  Shade, 24 Vet. App. at 124 (2010).  Additional development is necessary before the Board may proceed to a decision on the merits.


Bilateral leg disability

The appellant's service treatment records are entirely negative for complaints or findings of a bilateral leg disability.  At his October 1983 service separation medical examination, the appellant's lower extremities were examined and determined to be normal.  

In November 1983, the appellant submitted an application for VA compensation benefits, seeking service connection for a back disability and an ear infection.  His application is silent for any mention of a bilateral leg disability.  

In June 1992, the appellant submitted claims of service connection for a back disability and a skin condition.  Again, his application is silent for mention of a bilateral leg disability, as is medical evidence received in support of the claim.  

In November 1998, the appellant submitted claims of service connection for multiple additional disabilities.  Again, however, his claim is silent for any mention of a leg disability, as is medical evidence received in support of the claim.  

In January 2002, the appellant submitted a claim of service connection for a bilateral leg disability.  In a July 2002 rating decision, the RO denied service connection for a bilateral leg disability, noting that a bilateral leg disability was not shown in service, nor did the record contain any indication of a current bilateral leg disability.  The appellant appealed the RO's determination.  

In a February 2008 decision, the Board denied service connection for a bilateral leg disability, finding that the preponderance of the evidence was against a finding that the appellant had a bilateral leg disability which began in service.  The Board noted that a bilateral leg disability or injury was not shown in service nor did the record contain any post-service treatment related to the appellant's legs, nor had the appellant replied to VA's requests to provide information about any treatment he may have had.

In this appeal, the appellant seeks to reopen his claim of service connection for a bilateral leg disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final February 2008 decision denying service connection for a bilateral leg disability.  After considering this additional evidence, the Board concludes that it is not new and material warranting reopening of the claim.

The additional evidence associated with the record includes VA and private clinical records, all of which are entirely silent for complaints or findings of a bilateral leg disorder.  The Board finds that these records therefore do not serve to reopen the claim, as they are not relevant, lacking complaints or findings of a bilateral leg disability.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (holding that "relevant records" are those that relate to the disability for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

Finally, the additional evidence associated with the record since the September 2008 Board decision denying service connection for a bilateral leg disability includes the appellant's December 2013 Board hearing testimony to the effect that his legs kept giving out on him in service and that he had noticed leg issues after service and thought they may be related to his service.  The Board finds that the appellant's December 2013 hearing testimony is essentially cumulative and redundant of his contentions at the time of that prior final denial of the claim.  At that time, the appellant had similarly claimed that he had a bilateral leg disability which had begun in service.  As his recent statements and testimony contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).

In light of the above, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of service connection for a bilateral leg disability.  The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a psychiatric disability, to include a disability manifested by stress and a psychosis, is granted.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a left ankle disability is granted.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a throat/cough disorder is denied.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a right ankle disability is granted.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for an ear disability, to include bilateral hearing loss, is granted.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for a bilateral leg disability is denied.


REMAND

Whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for bilateral foot disability and a skin disability.

In this appeal, the appellant seeks to reopen previously denied claims of service connection for a bilateral foot disability and a skin disability.  The record shows that the appellant's claims were previously denied by the RO in an unappealed May 1993 rating decision.  

As set forth above in the Introduction portion of this decision, in November 1998 and February 1999, the appellant submitted requests for revision of the May 1993 rating decision denying service connection for a bilateral foot disability and a skin disability on the basis of clear and unmistakable error (CUE).  The record shows that the RO has not yet addressed the CUE claim and it remains pending.  

The Board finds that the appellant's current request to reopen his claims of service connection for a bilateral foot disability and a skin disability is inextricably intertwined with his pending request for revision of the May 1993 rating decision on the grounds of clear and unmistakable error.  A favorable determination on his CUE claims would render moot the question of whether new and material evidence to reopen his claims has been received.  Therefore, the issues of whether new and material evidence has been received to reopen the claims of service connection for a bilateral foot disability and a skin disability must be held in abeyance pending the RO's consideration of the pending CUE issues.  


Entitlement to an effective date earlier than June 17, 2010, for the grant of service connection for degenerative joint disease of the lumbosacral spine.

For similar reasons, the Board finds that a remand is necessary with respect to the issue of entitlement an effective date earlier than June 17, 2010, for the grant of service connection for degenerative joint disease of the lumbosacral spine.  The current effective date assigned by the RO corresponds to what the RO has determined is the date of receipt of the appellant's claim to reopen.  The RO has noted correctly that the appellant's claim of service connection for a back disability was previously denied in an unappealed May 1993 rating decision.  See 38 C.F.R. § 3.400(r) (2014).  

As noted in the Introduction portion of this decision, however, the record contains a pending request for revision of that May 1993 rating decision denying service connection for a back disability on the grounds of CUE.  Again, a favorable determination on the appellant's CUE claim would materially affect his pending claim for an earlier effective date.  Therefore, the issue of entitlement to effective date earlier than June 17, 2010, for the grant of service connection for degenerative joint disease of the lumbosacral spine must be held in abeyance pending the RO's consideration of the pending CUE issue.  

The Board also observes that, despite the appellant's earlier reports to the RO of having received VA treatment for his back disability, see e.g. March 1999 VA Form 21-4138, it was not until September 2010 that the RO undertook efforts to obtain records of that treatment.  Those efforts resulted in the receipt, in October 2010, of VA clinical records from the Long Beach VA Medical Center corresponding to the period from November 1983 to May 1996.  Most of these records were not previously associated with the claims file.  On remand, therefore, the RO must consider the provisions of 38 C.F.R. § 3.156(b) in readjudicating the earlier effective date claim.  See Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011) (holding that section 3.156(b) requires VA to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (discussing doctrine of constructive possession); see also Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011) (holding that evidence submitted to the regional office within one year of the regional office decision requires "any subsequent decision based on such evidence [to] relate back to the original claim"); King v. Shinseki, 23 Vet. App. 464, 466 (2010) ("Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final.").

Entitlement to service connection for a psychiatric disability, a left ankle disability, a right ankle disability, and an ear disability, to include bilateral hearing loss

As noted above, at his December 2013 Board hearing, the appellant claimed that his treatment providers had advised him that his current right ankle disability, psychiatric disability, and hearing loss may be related to service.  The appellant is advised that the record currently contains no such opinions and that it would therefore be to his benefit to submit a statement from his physicians memorializing their opinions linking his current right ankle disability, psychiatric disability, and hearing loss to his service.  38 C.F.R. § 3.103 (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).

The Board also finds that in light of the evidence of record, VA medical examinations are necessary with respect to these claims.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of whether there was clear and unmistakable error in the May 1993 rating decision denying service connection for a back disability, a skin disability, and a bilateral foot disability.  The appellant (and any representative, if appointed) must be given appropriate notice of the determination and the opportunity to appeal.  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The appellant should be afforded a VA medical examination for the purpose of addressing the nature and etiology of any current psychiatric disability.  The claims file and access to any additional records in the appellant's electronic VA files must be made available to the examiner in connection with the examination.  

Based on an examination and review of the record, the examiner should delineate all psychiatric disabilities currently present.  He or she should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability identified on examination is causally related to the appellant's active service or any incident therein.  A complete rationale must be provided for any opinion expressed.  In providing this rationale, the examiner is requested to refer to the pertinent evidence of record, including the May 1983 in-service psychological evaluation.  

3.  The appellant should be afforded a VA medical examination for the purpose of addressing the nature and etiology of any current right and/or left ankle disability.  The claims file and access to any additional records in the appellant's electronic VA files must be made available to the examiner in connection with the examination.  

Based on an examination of the appellant and review of the record, the examiner should delineate any right and/or left ankle disabilities currently present.  He or she should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right or left ankle disability identified on examination is causally related to the appellant's active service or any incident therein, to include the documented September 1983 left ankle sprain or the appellant's claimed September 1983 right ankle injury.  A complete rationale is requested for any opinion expressed.  

4.  The appellant should also be scheduled for a VA medical examination to determine the nature and etiology of any current ear disability, to include hearing loss.  The claims file and access to any additional records in the appellant's electronic VA files must be made available to the examiner in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should delineate any ear disabilities currently present, to include hearing loss.  He or she must also opine whether it is at least as likely as not that any current ear disability, to include hearing loss, is causally related to the appellant's active service or any incident therein, including in-service treatment for otitis media/externa and/or noise exposure.  A complete rationale must be provided for any opinion offered, including specific reference to the appellant's service-treatment records, including the audiometric test at service separation and service treatment records documenting treatment for otitis media/externa. 

5.  Thereafter, the AOJ must review the record and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Then the AOJ should readjudicate claims, considering all of the evidence of record.  The AOJ should consider the provisions of 38 C.F.R. § 3.156(b) in readjudicating any remaining earlier effective date and new and material claims.  If any benefit sought on appeal remains denied, the appellant (and any representative, if appointed) should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


